Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Claims 2-5 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/2/22.
The elected species is fig. 7A, but requests considering fig. 6A as well, with claims 2-4 directed to fig. 6. This request, along with other species claims and process claims will be considered for rejoinder when the active claims reach in condition for allowance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by applicant’s own citation of prior art.
Applicant describes fig. 4 as prior art. Claims 1 and 7 are anticipated by this figure, As is clearly seen in this figure: 

    PNG
    media_image1.png
    622
    966
    media_image1.png
    Greyscale

	RO system 12 (same as depicted in fig. 7A)  is coupled to reservoir 62, with pretreatment system 26 at a predetermined distance below reservoir 62, turbocharger 40 A-B with inlet connected to pump portion 40A and outlet connected to turbine 40B. Turbine T (40B) is coupled to fluid source 18.
Claim 6: elevation of the reservoir with respect to the turbocharger is recognized as 300-350m by applicant in for fig. 4.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s own citation of prior art in view of Manth et al (US 2007/0181473).
Rejection 1 above explains claim 1. Claims 8-12 recites a motor for the turbine along with functional limitations (salinity, temperature, age, flow rate)on the motor operation. Applicant’s citation of prior art does not include such a motor for the turbine, but having motors to turbines in such systems are well-known as seen in Manth.  Manth teaches providing added power to the turbine with a motor – see [0008-0009], for the express purpose of improving efficiency. Paragraph [0033] describes the arrangement with motor 12 for turbine 11 with variable frequency drive 13 for the motor RPM control. While Manth does not teach the variables used in the motor RPM control, these are only functional requirements which the Manth system is capable of, such as flow rate and pressure. The cited variables affect pressure and/or flow rate. Therefore, it would have been obvious to one of ordinary skill in the art to have a motor with appropriate motor control for the turbine of the cited prior art to improve the operational efficiency of the system as taught by Manth.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Aronson et al (US 2018/0290902.)

    PNG
    media_image2.png
    761
    1117
    media_image2.png
    Greyscale

Aronson fig. 4 is copied herein with some annotations. As is clear from this figure (and other figures) that Aronson anticipates claims 1, 6 and 7. Pre-treatment is at a distance from reservoir. Reservoir 190 is elevated to have pressure at RO to be 400 psi or more – meaning, over 300m [0029]. in elevation. Brine is discharged from turbine 230 to the water source. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aronson et al (US 2018/0290902) in view of Manth et al (US 2007/0181473).
For claims 8-12, Aronson does not appear to teach an external power-driven motor for turbine pump 230. However, as shown in rejection 2 above, having such a motor is beneficial to improve overall system efficiency. Limitations pf claims 9-12 are functional, which the Manth system is capable of, unless otherwise shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777